Citation Nr: 0639191	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an increased evaluation for traumatic 
degenerative joint disease of the lumbar spine, currently 
evaluated as 40 percent disabling.

3.  Entitlement to service connection for right and left leg 
disorders, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1968 to 
August 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2004, the veteran's appeal 
was transferred to the Lincoln, Nebraska RO.

In a March 2003 statement, the veteran withdrew his notice of 
disagreement on the issues of entitlement to service 
connection for a cervical spine disorder and for headaches.  
Accordingly, these issues are not in appellate status.

In April 2003, the veteran filed an application for a 
clothing allowance.  In a January 2005 statement, the veteran 
asserted that he had raised the issue of entitlement to 
service connection for a thoracic spine disorder in a March 
2003 statement.  Accordingly, these issues are referred to 
the RO for further appropriate action.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level II hearing 
acuity in the right ear and Level IV hearing in the left ear.

2.  Traumatic degenerative joint disease of the lumbar spine 
was manifested by severe intervertebral disc syndrome with 
intermittent neurological manifestations prior to September 
26, 2003; evidence after September 26, 2003 shows traumatic 
degenerative joint disease of the lumbar spine manifested by 
lumbar flexion to 45 degrees, with pain and mild sciatica.

3.  The medical evidence of record does not demonstrate a 
currently diagnosed right or left leg disorder.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 
6100 (2006).

2.  The criteria for an evaluation in excess of 40 percent 
for traumatic degenerative joint disease of the lumbar spine 
have not been met prior to September 26, 2003.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2002) (in effect before 
September 23, 2002); see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (in effect from September 23, 2002 to 
September 25, 2003).

3.  The criteria for an evaluation in excess of 40 percent 
for traumatic degenerative joint disease of the lumbar spine 
have not been met after September 26, 2003.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2006). 

4.  The criteria for a separate evaluation of 10 percent for 
sciatica as a neurological component of traumatic 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620, 8720 (2006).

5.  A right or left leg disorder was not incurred in or 
aggravated by active military service, to include as 
secondary to a low back disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for traumatic degenerative joint 
disease of the lumbar spine and bilateral hearing loss, and 
for entitlement to service connection for right and left leg 
disorders, to include as secondary to a low back disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, February 2002 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
regarding the claims for entitlement to service connection 
because the preponderance of the evidence is against service 
connection for a right and a left leg disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that in May 2005, after the appeal had been certified, 
the veteran sent additional evidence to the Board and waived 
his right to have the RO readjudicate his claim with the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2006).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Bilateral Hearing Loss

Service connection was granted for bilateral hearing loss by 
a January 1993 rating decision, and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective September 1, 1992.  The veteran filed a 
claim for entitlement to an increased evaluation in December 
2001.

On the authorized VA audiological evaluation in December 
2001, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
80
80
LEFT
20
15
25
90
80

Speech recognition ability was not reported.  

On the authorized VA audiological evaluation in November 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
75
80
LEFT
15
15
30
70
80

The average pure tone thresholds were 45 for the right ear 
and 49 for the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and of 80 
percent in the left ear.  The examiner noted bilateral mild 
to severe sensorineural hearing loss.

On the authorized VA audiological evaluation in March 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
95
95
LEFT
20
25
25
85
90

The average pure tone thresholds were 56 in the right ear and 
60 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 76 
percent in the left ear.  The examiner found severe to 
profound hearing loss in the right ear beginning at 3000 
Hertz and mild sensorineural hearing loss in the left ear 
beginning at 2000 Hertz sloping to a severe to profound 
hearing loss.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2006).

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a), (b).  Here, the pure tone threshold averages, as 
stated in all of the audiological evaluations of record that 
are considered probative for VA rating purposes, do not 
satisfy the regulatory requirements of 38 C.F.R. § 4.86 for a 
pattern of exceptional hearing impairment in either the right 
or left ear.  Therefore, 38 C.F.R. § 4.86 does not apply.

The Board finds that the medical evidence of record does not 
support an increased evaluation for bilateral hearing loss.  
At the November 2002 VA examination, the veteran's right ear 
was manifested by Level III hearing acuity and the left ear 
was manifested by Level III hearing acuity.  At the March 
2004 VA examination, the veteran's right ear was manifested 
by Level II hearing acuity and the left ear was manifested by 
Level IV hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  
These results warrant a noncompensable evaluation.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (noting 
that the assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate).  Accordingly, 
the veteran is not entitled to a compensable evaluation for 
bilateral hearing loss. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Traumatic degenerative joint disease of the lumbar spine

Service connection was granted for traumatic arthritis of the 
lumbar spine by a June 1996 rating decision, and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5292, effective February 7, 1994.  By a September 
1997 rating decision, a 20 percent evaluation was assigned 
effective February 7, 1994.  By a May 2004 rating decision, 
the evaluation was increased to 40 percent, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5242, effective December 31, 
2001.  

In August 2001 and February 2002, VA medical records reflect 
that the veteran complained of chronic leg pain and low back 
pain.  Upon examination, the left dorsalis pedis was feeble 
and the right dorsalis pedis was not palpable.  The 
assessment was history of claudication pain in both legs.  An 
October 2002 VA medical record indicated the veteran 
complained of low back pain and numbness of both thighs that 
did not radiate past the knees.  The veteran denied any bowel 
or bladder involvement.  Examination revealed negative 
straight leg raise.  The examiner assessed chronic low back 
pain, radicular symptoms, and symptoms suspicious of 
sacroiliac joint dysfunction.

An October 2002 VA spine examination was conducted.  The 
veteran reported constant low back pain aggravated by 
bending, twisting, walking for more than 10 minutes, and 
sitting for more than 20 minutes.  The pain occasionally 
radiated to the left buttocks and thighs and there was some 
numbness and tingling in the feet.  The veteran denied bowel 
or bladder dysfunction, and reported that he had lost no time 
from work.  Upon examination, the veteran splinted his back 
while walking from the waiting room to the examining room and 
while climbing on and off the examining table, and held his 
back in a semiflexed position while ambulating.  There was no 
list or scoliosis, but there was palpable bilateral 
paravertebral spasm and tenderness over the lumbar spine.  
Flexion was to 30 degrees without pain and to 45 degrees with 
pain.  The veteran was unable to extend his lumbar spine 
beyond neutral due to pain and muscle spasm.  Bilateral 
lateral extension was to 15 degrees without pain.  Upon 
neurological examination, heel and toe gait were intact 
bilaterally, but were somewhat unstable.  Straight leg raise 
test was positive on the left at 90 degrees with the pain 
referred to the gluteal region.  Deep tendon reflexes were 
2+.  The impression was degenerative disk disease of the 
lumbar spine.  

In a November 2002 VA medical record, the veteran complained 
of chronic back pain, with no radiation of the pain down the 
legs and no bowel or bladder involvement.  Upon examination, 
there was no numbness, tingling, or weakness.  The assessment 
was chronic pain.

A December 2002 VA physical therapy consultation note 
indicated the veteran reported intermittent flares of back 
pain, tingling in both legs, radiating pain from his buttocks 
into his calves, and leg cramping.  The pain was worse when 
walking or lying flat.  The veteran was independent in 
ambulation and activities of daily living.  Examination of 
the back revealed no gross bony abnormalities and forward 
flexion was to 50% with pain.  The lordotic curve was well-
maintained, there was positive paraspinal muscle spasms and 
tenderness, negative Patrick's test, and positive straight 
leg raise test on the left.  There was no muscle atrophy, the 
range of motion was within normal limits in all major joints, 
and strength was resistive with giveaway proximally from back 
pain.  Deep tendon reflexes were 1/4 and symmetric and ankle 
jerks were present.  The assessment was sciatica with low 
back pain and possible sacroiliac dysfunction.  

A December 2002 lumbar spine magnetic resonance imaging scan 
(MRI) was conducted.  The impression was broad-based 
posterior disk bulging at L4-L5 level, ligamentum flavum 
hypertrophy, minimal central canal stenosis, questionable 
impingement of the fourth lumbar nerve roots, bilaterally, 
and minimal canal stenosis at L5/S1 level without nerve root 
involvement.  There was posterior osteophytosis involving L3-
L5, anterior osteophytosis at L2-L5, disk desiccation at L1-
L5 with a moderate decrease in L1/L2 intervertebral disc 
space height, and a mild decrease in L3/L4 and L4/L5 
intervertebral disc space height.  There were facet joint 
degenerative changes at all levels.  A December 2002 
radiographic report showed slight anterior compression 
deformity of L2 of undetermined age, but no scoliosis or 
significant narrowing of disk spaces.

Early February 2003 VA medical records indicated the veteran 
complained of nagging low back pain.  Upon examination, 
lumbar range of motion was within full limits with discomfort 
towards end range.  There was mild tenderness to lumbar 
paraspinals L1-L5 upon palpation.  There was a mildly 
antalgic gait favoring the right lower extremity, possibly 
due to claudication.  Bilateral lower extremities had 4/5 
strength.  The diagnoses were sciatica with low back pain and 
possible sacroiliac dysfunction.  Another February 2003 VA 
medical record indicated the veteran complained of low back 
pain and numbness and tingling in the bilateral anterior 
thighs and right toes, worse with exertion and in the 
evenings.  Upon examination, there was lumbar paraspinous 
tenderness, straight leg raise test evoked pain, and deep 
tendon reflexes were 2+.  Chronic lower back pain was 
assessed.  

A March 2003 VA record indicated the veteran reported low 
back pain.  The impression was sciatica with low back pain 
and possible sacroiliac dysfunction.  Another March 2003 VA 
record assessed lumbar spinal stenosis with possible 
superimposed radiculopathy.  May 2003 VA medical records 
indicated the veteran reported constant low back pain.  
Spinal stenosis of the lumbar region was diagnosed.  In June 
2003, the veteran was seen for follow up of low back pain and 
spinal stenosis.  The examiner noted that an electromyograph 
(EMG) was normal and found no evidence of radiculopathy.  
Upon examination, there were no gross bony abnormalities, the 
lordotic curve was well-maintained, there were paraspinal 
muscle spasms, the lumbar spine was non-tender to palpation, 
and there was negative Patrick's test.  Examination of the 
lower extremities revealed no muscle atrophy, normal range of 
motion in major joints, 5/5 strength, intact sensation, 2/4 
deep tendon reflexes, negative straight leg raise test, and 
present ankle jerks.  The examiner assessed spinal stenosis, 
chronic low back pain, and right greater trochanter bursitis.  

A November 2003 VA medical record indicated the veteran was 
seen for low back pain and spinal stenosis.  The veteran 
reported a burning in his tailbone region.  Upon examination 
of the back, there was no gross bony abnormality, well-
maintained lordotic curve, positive spinal paraspinal muscle 
spasms, tenderness to palpation in lumbar paraspinals and 
sacrum, and altered sensation in L4-L5-S1.  Upon examination 
of the lower extremities there was no muscle atrophy, normal 
range of motion in all major joints, 5/5 strength, 2/4 deep 
tendon reflexes, negative straight leg raise test, altered 
sensation in L4-L5-S1, and present ankle jerks.  The veteran 
ambulated independently.  The assessment was spinal stenosis, 
chronic low back pain of the sacroiliac joint, and right 
greater trochanter bursitis.  Another November 2003 VA record 
noted the veteran reported a history of low back pain that 
radiated into the right buttock with associated paresthesias, 
but denied bowel or bladder dysfunction.  Upon examination, 
there was positive straight leg raise test, 5/5 muscle 
strength, 1/4 deep tendon reflexes, and difficulty eliciting 
a left ankle jerk.  The assessment was low back syndrome with 
sciatica. 

In a February 2004 VA medical record, the veteran complained 
of low back and right buttock pain.  Upon examination, there 
was pain in the projection areas of the right sacroiliac 
joint and coccyx and positive Patrick's test on the right.  
The examiner opined that there was either sacroiliac joint 
dysfunction or coccydynia.  

A March 2004 VA spine examination was conducted.  The veteran 
reported that nothing had changed since his last evaluation 
in 2002, except that he now had a prickling or burning in his 
coccyx area.  The veteran reported stiffness in the morning, 
and denied the use of mobility devices, falls, and bladder, 
bowel or sexual dysfunction.  The veteran also denied any 
periods of incapacitation in the past year.  The veteran 
reported using a transcutaneous electrical nerve stimulation 
(TENS) unit and wearing a back brace upon physical activity.  
The veteran reported daily, constant, burning, lumbar region 
pain that radiated to the top of his bilateral thighs, with 
flareups about twice per week.  The pain was worse after 
sitting too long, bending, or twisting.  There was relief 
with rest, ice, muscle relaxers, and pain medication.  The 
veteran reported no affect on his activities of daily living, 
except there was pain when he did everything.  The veteran 
stated that he must frequently sit down and rest when 
shopping with his wife, and that he had to stop every 50 or 
60 miles and walk around when driving his car.  The veteran 
also reported no lost time from work due to his back 
disability.  

Upon examination, the spine was symmetrical, with no abnormal 
curvatures and good symmetry and rhythm when moving.  Lumbar 
flexion was to 45 degrees, but to 55 degrees with pain; 
extension was to 0 degrees; right and lateral flexion were to 
20 degrees; and right and left rotation were to 30 degrees.  
Pain was 5 out of 10 during all movement.  The veteran 
complained of pain with axial loading and any touch to his 
spine.  The veteran was able to stand to put his pants on and 
to bend over while sitting to put his shoes and socks on.  
The examiner noted the veteran did not complain of muscle 
spasm or fatigue, weakness, or lack of endurance with 
repetitive motion.  There were no postural abnormalities, 
ankylosis, or muscle atrophy.  Muscle strength was 5/5, and 
Waddell's test was positive as by excessive tenderness, axial 
loading, and regional weakness.  Sensory and neurological 
examinations were within normal limits.  There were normal 
deep tendon reflexes, Achilles tendon, and muscle strength 
against resistance.  Monophilament testing was normal, with 
the veteran able to distinguish between dull and sharp and 
temperature changes.  Dorsalis pedis pulses were diminished 
bilaterally.  The diagnoses included lumbar spine, normal 
sacrum and coccyx, slight anterior compression deformity of 
L2 of undetermined age, degenerative changes per x-ray, and a 
moderately decreased range of motion.

An April 2004 VA neurological examination was conducted.  The 
veteran complained of low back pain and noted that he had a 
TENS unit, which was helpful.  The veteran complained of 
radiating back pain and numbness and tingling in feet, legs, 
and thighs.  The veteran reported numbness and tingling in 
his feet upon driving, which was helped by moving or changing 
position, and leg numbness and tingling after walking for 
awhile which was relieved by stopping and resting.  The 
veteran did not report that walking with his back flexed 
helped back pain.  Upon examination, lumbar flexion was 
decreased due to pain.  There was lumbar paraspinous 
tightness and spasm.  Straight leg raise test increased back 
pain on the right leg but did not cause a marked increase in 
back pain on the left.  There was no focal weakness or 
atrophy of the lower limbs and the veteran could stand on 
heels and toes with slight assist.  There was normal gait and 
intact sensation to pain and vibration, with no distal 
blunting.  The impression was chronic low back pain with 
intermittent sensory symptoms in the lower limbs due to 
degenerative joint disease of the lumbosacral spine, lumbar 
stenosis at L4-5 and L5-S1.  The examiner opined that the 
symptoms were "as least as likely as not" due to the 
veteran's service-connected back disorder and that the 
sensory symptoms in the thighs were due to lumbar stenosis. 


A December 2004 MRI of the lumbar spine showed degenerative 
disc changes at L3-4 and L4-5 with associated spondylosis, 
mild old compression fracture deformity of L2 anteriorly, 
broad based bulging annulus at L4-5 with mild effacement of 
ventral thecal sac, minimal annular disk bulge at L3-4 with 
mild effacement of ventral thecal sac, and neural foramina 
patent bilaterally.  

In a January 2005 lay statement, the veteran indicated that 
he had lower extremity swelling, numbness, and prickly 
feelings.  He stated that a Doppler test conducted July 2004 
showed normal pulse volume.  The veteran also reported a 
burning sensation in his feet and buttocks daily.

An April 2005 radiology report indicated there was normal 
alignment of vertebral bodies, mild anterior wedging of L2, 
normal height of other lumbar vertebral bodies, mild 
narrowing of the L1-2 and L4-5 interspaces, symmetrical 
sacroiliac joint, and limited flexion and extension, but no 
evidence of abnormal motion. 

In an April 2005 VA neurosurgery note, the veteran complained 
of back pain that radiated down his legs to his feet, left 
worse than right.  The veteran noted occasional leg swelling, 
and worsening and constant pain.  The veteran reported that 
he could walk about 1.5 blocks before he had to sit down for 
relief.  Upon examination, spine contour was normal and there 
was pain on palpation of the lower lumbar spine.  There was 
positive straight leg raising, bilaterally, downward pointing 
Babinski's, 4/4 strength of the lower extremities with toe 
weakness, and positive pedal pulses, bilaterally.  The 
veteran could walk on his heels, but could not balance on his 
toes.  The examiner noted an MRI showed degenerative disc 
disease and arthritis.  The diagnosis was lumbar pain.

An April 2005 VA orthopedic note indicated the veteran 
reported worsening back pain and bilateral thigh pain, 
specifically in the anterior thighs.  The veteran could only 
walk for 10 to 15 minutes due to leg pain, which was worse 
with stairs.  The veteran denied bowel or bladder involvement 
or other paresthesias or weakness.  Upon examination, there 
was tenderness to palpation about the midline structures and 
lumbar spine.  There was decreased range of motion of the 
lumbar spine, secondary to pain.  There was down-going 
Babinski's bilaterally, no clonus, negative straight leg 
raise test bilaterally, and no pain with internal and 
external rotation of the hips.  The veteran had 5/5 strength 
in his hip flexors, extensors, abductors, adductors, 
quadriceps, hamstrings, tibialis anterior, and gastroc-soleus 
complex bilaterally.  There was 2+ patellar and Achilles 
reflex and pulses.  The examiner noted that prior radiographs 
and MRIs indicated degenerative changes of the lumbar spine 
but no spondylosis or spondylolisthesis, a mild amount of 
stenosis at L3-4, and no evidence of herniated nucleus 
pulposus.  The assessment was likely neurogenic claudication.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 26, 2003 in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the previous rating criteria for a low back disorder, a 
40 percent evaluation was assigned for favorable ankylosis of 
the lumbar spine.  Unfavorable ankylosis of the lumbar spine 
was assigned 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).  Also under the previous rating 
criteria, a 40 percent evaluation was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, and a 60 percent evaluation was assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (in effect 
before September 23, 2002); see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (in effect from September 23, 
2002 to September 25, 2003).  In addition, the previous 
rating criteria awarded a 10 percent rating for slight 
limitation of lumbar spine motion, a 20 percent rating for 
moderate limitation of lumbar spine motion, and 40 percent 
rating for severe limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the revised rating criteria for low back disabilities 
beginning on September 26, 2003, a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine, a 50 percent evaluation is assigned when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, and a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242 (2006).  Under the revised 
rating criteria for intervertebral disc syndrome, a 40 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 45 degrees, extension is zero to 30 degrees, and left and 
right lateral flexion are zero to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5242, Note (2) (2006); see also 38 
C.F.R. § 4.71a, Plate V (2006).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, Note (2) (2006).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a, Diagnostic Code 5242, 
Note (2).  Each range of motion measurement is rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5242, Note (4).

The notes to the revised rating criteria for a low back 
disability state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1). 

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).

The evidence of record prior to September 26, 2003 indicates 
that the veteran consistently reported constant low back pain 
with flare-ups.  There was evidence of intermittent radiation 
pain into the veteran's bilateral thighs and feet.  An MRI 
showed disk desiccation and disk bulging of the lumbar spine.  
Degenerative disc disease and sciatica were diagnosed.  VA 
medical records noted both negative and positive straight leg 
raise tests.  Deep tendon reflexes were 2+, 1/4, 2+ and 2/4.  
Ankle jerks and sensation were consistently present.  In 
summary, the medical evidence of record shows severe, not 
profound, intervertebral disc disease, because degenerative 
disc disease and intermittent sciatica were diagnosed, and 
the evidence of record showed muscle spasms; but the 
neurological symptoms were not persistent and ankle jerks 
were not absent.  Accordingly, an evaluation in excess of 40 
percent is not warranted for the veteran's service-connected 
low back disorder prior to September 26, 2003.  

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
objective medical evidence of vertebra fracture, ankylosis of 
the complete, cervical, dorsal, or lumbar spine, and no 
limitation of cervical or dorsal spine motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291 (2002).  Moreover, an evaluation in excess of 40 percent 
is not provided for limitation of lumbar spine motion, 
sacroiliac injury and weakness, or lumbosacral strain.  38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5294, 5295 (2002).

The evidence of record after September 26, 2003 showed lumbar 
flexion to 55 degrees with low back pain; extension to 0 
degrees; right and left lateral flexion to 20degrees; and 
right and left rotation to 30 degrees.  The evidence thus 
does not demonstrate unfavorable ankylosis of the entire or 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  Accordingly, 
an evaluation in excess of 40 percent for a low back disorder 
is not warranted after September 26, 2003.

Additionally, an evaluation in excess of 40 percent for 
intervertebral disc syndrome is not warranted because the 
evidence of record did not demonstrate any incapacitating 
episodes, and in March 2004 the veteran specifically denied 
any such episodes in the prior year.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006); see Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's low 
back disorder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, 
Note (1) (2006).  Paralysis, neuritis, and neuralgia of the 
sciatic nerve, are assigned a 10 percent evaluation for mild 
incomplete paralysis of the sciatic nerve, 20 percent for 
moderate incomplete paralysis, 40 percent for moderately 
severe incomplete paralysis, and 60 percent for severe 
incomplete paralysis with marked muscular atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620, 8720.  Complete 
paralysis of the sciatic nerve, with foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost, 
is rated as 80 percent disabling.  38 U.S.C.A. § 4.124a, 
Diagnostic Codes 8520, 8620, 8720.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Here, the evidence of record after September 26, 2003 
indicates sciatica was diagnosed in November 2003, although 
in March 2004, neurological testing was normal.  In April 
2004, a VA examiner found the veteran's sensory symptoms were 
due to his service-connected low back disorder.  Throughout 
the time period, the veteran consistently reported radiating 
back pain into his bilateral legs.  Accordingly, a separate 
10 percent evaluation for neurological symptoms, to include 
sciatica, is warranted.

The Board has also considered impact of functional loss, 
weakened movement, excess fatigability, incoordination, and 
pain.  See 38 C.F.R. §§ 4.40, 4.45 (2006); see also Deluca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the 
veteran reported daily constant pain with occasional 
flareups.  The March 2004 VA examiner found that pain 
decreased the veteran's range of lumbar motion from 55 
degrees to 45 degrees flexion.  At that examination, the 
veteran did not complain of muscle spasm or fatigue, 
weakness, or lack of endurance with repetitive motion.  The 
evidence of record indicated that the veteran could only walk 
for 10 to 15 minutes and then his back and leg pain required 
rest.  Likewise, he could drive his car, but every 50 or 60 
miles he had to stop and walk around.  The evidence of record 
also shows good muscle strength, no use of a cane or 
assistive device, normal gait, and no limp.  The veteran 
reported that pain did not affect his activities of daily 
living, but was present throughout.  The veteran stated that 
he did not lose any work time due to his low back disorder.  
The veteran is not entitled to an increased evaluation based 
on these provisions because although the evidence of record 
shows additional limitation of motion due to pain, the 
additional limitation of motion is encompassed in the 40 
percent evaluation.  Moreover, the evidence of record shows 
good strength, no loss of work time, and relief upon rest, 
and no additional functional limitation beyond that already 
contemplated within a 40 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; see also Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The Board has also considered the issue of whether the 
veteran's low back disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the low back disorder interferes markedly 
with employment beyond that contemplated in the assigned 
rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In October 
2002 and March 2004, the veteran denied that he lost any time 
at work due to his back disability.  The evidence of record 
does not show any hospitalization for the back disability.  
In the absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating did not prejudice the veteran.


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Service medical records were negative for any right or left 
leg disorder.  VA medical records from August 2001 to April 
2005 were negative for any right or left leg disorders, 
excluding any neurological manifestations of the low back 
disorder.  

The Board finds that the medical evidence of record does not 
support service connection for a right or left leg disorder.  
As noted above, the neurological symptoms prior to September 
26, 2003 were included within the 40 percent evaluation for 
the low back disorder.  Thus, any neurological symptoms of 
the low back disorder prior to September 26, 2003 are not 
eligible for a separate evaluation.  Such a separate 
evaluation as right and/or left leg disorder would constitute 
pyramiding.  38 C.F.R. § 38 C.F.R. § 4.14 (2006) (the 
evaluation of the same disability or the same manifestations 
of a disability under various diagnoses constitutes 
pyramiding and is prohibited); but see Esteban v. Brown, 6 
Vet. App. 259 (1994) (finding that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, however, he should be compensated under different 
diagnostic codes).

Regardless, the evidence of record does not demonstrate a 
currently diagnosed right or left leg disorder.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although there is evidence of 
radiating low back pain into the bilateral legs, pain, by 
itself, is not a disability.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted).  Further, there is no evidence of an 
inservice incurrence of a right or left leg disorder.  
Hickson, 12 Vet. App. at 253 (finding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Moreover, the evidence of record does not link any 
right or left leg disorder to service.  Hickson, 12 Vet. App. 
at 253 (finding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  

The Board also finds that the medical evidence of record does 
not support secondary service connection for a right and left 
leg disorder.  Although a VA examiner indicated low back pain 
radiated into the bilateral legs, and that the resulting 
sensory symptoms were more likely than not due to the 
service-connected low back disorder, the VA examiner declined 
to diagnose any right or left leg disorder.  Allen, 7 Vet. 
App. 439 (finding that secondary service connection requires 
evidence sufficient to show that a current disability 
exists).  Accordingly, because there is no evidence of a 
separate right or left leg disorder, service connection for a 
right or left leg disorder, to include as secondary to a low 
back disorder, is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

A rating in excess of 40 percent for traumatic degenerative 
joint disease of the lumbar spine prior to September 26, 2003 
is denied.

A rating in excess of 40 percent for traumatic degenerative 
joint disease of the lumbar spine after September 26, 2003 is 
denied.

A separate 10 percent evaluation subsequent to September 26, 
2003, for sciatica due to a low back disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Service connection for right and left leg disorders, to 
include as secondary to a low back disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


